Name: Commission Regulation (EEC) No 799/80 of 31 March 1980 laying down detailed rules and conditions for granting temporary abandonment premiums for the renunciation of replanting in the wine sector for the 1979/80 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 80 Official Journal of the European Communities No L 87/47 COMMISSION REGULATION (EEC) No 799/80 of 31 March 1980 laying down detailed rules and conditions for granting temporary abandonment premiums and premiums for die renunciation of replanting in die wine sector for die 1979/80 wine year place ; whereas this should be certified so that the applicant has evidence that he has undertaken grub ­ bing ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wines, HAS ADOPTED THIS REGULATION : Article 1 The list of wine-grape varieties referred to in the second indent of Article 2 ( 1 ) (a) of Regulation (EEC) No 456/80 is given in the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 459/80 (2), Having regard to Council Regulation (EEC) No 456/80 of 18 February 1980 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of replanting (3), and in particular Articles 2 (6), 4 (7), 6 (3), 8 (3) and 10 (3) thereof, Whereas since the provisions of Regulation (EEC) No 456/80 apply for the current wine year only to the renunciation premium and the temporary abandon ­ ment premium in respect of areas benefiting from the special conversion grant under the programme provided for in Council Directive 78/627/EEC (4), rules for granting the premiums should be fixed not for the entire duration of the common measure but for the 1 979/80 wine year ; Whereas the conditions under which the premiums provided for by Regulation (EEC) No 456/80 are to be granted should be defined ; Whereas the recommended or authorized varieties which may be covered by the grubbing operation in areas benefiting from a special conversion grant under the programme provided for in Directive 78/627/EEC should be defined ; Whereas, in order to ensure that the system is effec ­ tive, the information to be included with the premium application should be laid down and provision should be made for verification of the accuracy of that infor ­ mation ; Whereas the right referred to in Article 5 ( 1 ) of Regula ­ tion (EEC) No 456/80, giving rise to eligibility for the renunciation premium, should be defined ; Whereas, before the premium is paid, confirmation should be obtained that grubbing has actually taken Article 2 For the purposes of the second indent of Articles 2 (2), 2 (3) (c) and 4 (1 ) of Regulation (EEC) No 456/80 : (a) an area under vines of low productivity shall be one where the age and state of maintenance of the vines and the proportion of stocks missing, as found by the competent authority designated by the Member State concerned, imply that the production per hectare, in normal conditions, will be more than 20 hectolitres but less than 45 hectolitres ; (b) an area under vines of average productivity shall be one where the age and state of maintenance of the vines and the proportion of stocks missing, as found by the competent authority designated by the Member State concerned, imply that the production per hectare, under normal conditions, will be not less than 45 hectolitres but less than 95 hectolitres ; (c) an area under vines of high productivity shall be one where the age and state of maintenance of the vines and the proportion of stocks missing, as found by the competent authority designated by the Member State concerned, imply that the production per hectare, under normal conditions, will be not less than 95 hectolitres ; (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 57, 29 . 2. 1980, p. 32. (&gt;) OJ No L 57, 29. 2. 1980, p. 16. ( «) OJ No L 206, 29 . 7 . 1978 , p. 1 . No L 87/48 Official Journal of the European Communities 1 . 4. 80 (d) an area under vines of very low productivity shall be one where the age and state of maintenance of the vines and the proportion of stocks missing, as found by the competent authority designated by the Member State concerned, imply that the production per hectare will be not more than 20 hectolitres.  classify the areas concerned in accordance with the provisions of Article 29 (4) of Regulation (EEC) No 337/79,  verify the information required under Article 3,  record the declarations provided for in Article 3 (2) or 7 (2) of Regulation (EEC) No 456/80,  record the data required for calculating the premium in accordance with Article 2,  advise the applicant of the amount of premium to which he is entitled, after giving him the opportu ­ nity to put forward his comments. Article 6 1 . On application by the interested party, the competent authority shall establish that grubbing has been carried out and shall issue a document certifying the time when it was carried out. The evidence referred to in the first subparagraph of Article 4 (6) of Regulation (EEC) No 456/80 shall be furnished by the grower by submitting to the compe ­ tent authority the document referred to in the above subparagraph. 2. Before paying the premium, the competent authority shall verify that the conditions referred to in Articles 3 (4) and 7 (2) (a) of Regulation (EEC) No 456/80 are fulfilled and shall undertake the verifica ­ tion referred to in Article 10 of that Regulation . Article 3 1 . Applications for the temporary abandonment premium referred to in the first indent of Article 1 ( 1 ) of Regulation (EEC) No 456/80 shall include the following information :  the name and address of the applicant and the capacity in which he cultivates vines in respect of which the premium is applied for,  the area under vines cultivated as a specialized or mixed crop by the applicant,  sufficient data for identifying the vineyards intended for temporary abandonment and in respect of which the premium is applied for,  the total area, in hectares, ares or centiares, of vines to be grubbed,  the age of the vines to be grubbed and the manner in which they are trained,  the varieties in question,  the approximate date on which grubbing is antici ­ pated. 2. Applications for the renunciation premium referred to in Article 5 ( 1 ) of Regulation (EEC) No 456/80 shall include :  the name and address of the applicant and the capacity in which he holds the right in respect of which the renunciation premium is applied for,  the area in hectares, ares or centiares, covered by the right which he intends to renounce. Article 7 Commission Regulation (EEC) No 2034/79 of 17 August 1979 laying down detailed rules and condi ­ tions for the granting of the conversion premium in the wine sector ( ¢), is hereby repealed . Article 4 For the purposes of this Regulation, the right referred to in Article 5 ( 1 ) of Regulation (EEC) No 456/80 shall be that arising from grubbing carried out before 1 March 1976. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 1 March 1980 in the case of applications for the granting of premiums submitted during the 1979/80 wine year. Article 5 The competent authority shall , on receipt of the appli ­ cation : (') OJ No L 226, 18 . 8 . 1976, p. 10 . 1 . 4. 80 Official Journal of the European Communities No L 87/49 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1980. For the Commission Finn GUNDELACH Vice-President No L 87/50 Official Journal of the European Communities 1 . 4. 80 ANNEX List of wine-grape varieties die grubbing of which may give rise to the grant of a temporary abandonment premium in die French overseas departments covered by Council Directive 78/627/EEC All the authorized or recommended vine varieties, except :  those given in the classification as authorized varieties pursuant to Article 11 ( 1 ) (b) of Council Regulation (EEC) No 347/79 ( «),  the following :  Cabernet franc N,  Cabernet Sauvignon N,  Cot N,  Fer N,  Gamay N,  Merlot N,  Pinot noir N,  Syrah N,  Tannat N, in the departments where they are recommended. (') OJ No L 54, 5. 3 . 1979, p. 75.